DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 08/15/2022.
Election/Restrictions
 Claims 18-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Group II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.
Applicant's election with traverse of the restriction of claims 1-25 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic to the claims of Group I-VI. This is not found persuasive because the claims are restricted due to lack of unity of invention. The claims are recognized as sharing a common technical feature (as noted in the Restriction Requirement dated 06/15/2022), which common technical feature is anticipated by the prior art (see Restriction Requirement dated 06/15/2022). According to the outline of the Unity of inventions, when this common technical feature is anticipated by at least one of the prior arts, then the invention do not have unity as they do not share a common special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 23, the claims recite “a preferred direction”. However, the claims do not clearly distinguish whether the preferred direction refer the crystal orientation of the piezoelements or the relative orientation of the piezelement in the plane. Further clarification is respectfully requested. For examination purposes, the preferred direction will be interpreted as the crystal orientation of the piezoelements. 
Regarding claim 4, the claim recites the limitation of “the respective parameters to be determined” refer to. However, it’s unclear what this recitation may refer to. Further clarification is respectfully requested.
Regarding claim 13, the claim recite the term “unevenly”. However, The term “unevenly” is a relative term of degree and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al (U.S. Pat. No. 5,329,823) (hereafter Sonderegger) in view of Sonderegger et al. (Pub. No. US 2019/0242768) (hereafter Sonderegger 2) 
Regarding claim 1, Sonderegger teaches a measuring system for determining a force or a torque on a torque-transmitting shaft (i.e., an interposed sensor having an annular form 1, built into a driving shaft 2 of a boring machine and measurement of the axial force Z and driving moment M is required) (see Fig. 4), wherein the measuring system comprises
at least three piezoelements (i.e., interposer sensor consists of a metal disk 14 in which a number of disk-shaped measuring elements 6 and 7 are spaced around the circumference) (see Fig. 4), each having a preferred direction (i.e., quartz plates can be loaded in both compression and shear, depending on the crystal cut, the measuring elements 6, 7 consist of pressure or Z force elements 6 or shear force elements 7, so that Z, X, or Y forces or M moments can be measured, according to the orientation of the sensitivity axes of the crystals) (see Column 2, line 61, to Column 3, line 3)  and 
which are each arranged at different positions about a rotational axis of the torque-transmitting shaft in a force flow transmitted via the torque-transmitting shaft such that a force of the force flow acts on the piezoelements (i.e., the interposed sensor 1 is clamped by preload bolt 3 between driving shaft 2 and tool carrier shaft 4. Both the force components X, Y, Z and the drive moments M are transmitted to the interposed sensor 1) (see Fig. 4), 
wherein the each of preferred directions lie parallel to a single plane intersected by the rotational axis or in the single plane intersected by the rotational axis, and wherein the preferred directions of at least two of the piezoelements are oriented neither parallel nor antiparallel to one another (i.e., for each of the four measured values, two symmetrically disposed measuring elements are provided, making altogether two for compressive forces Z and six for shear forces and moments X, Y, and M) (see Fig. 4); and
a signal processing device (i.e., charge amplifiers 8) (see Fig. 4); but does not explicitly teach that the signal processing device is configured to determine the forces or torques using a system of equations for force components and torque components based on measurement signals of the individual piezoelements.
Regarding the signal processing device, Sonderegger 2 teaches that the signal processing device (i.e., evaluation unit 6) (see paragraph section [0044]-[0050]) is configured to determine the forces or torques using a system of equations for force components and torque components based on measurement signals of the individual piezoelements (i.e., the electronics components of the evaluation unit 6 include at least one charge amplifier. The evaluation unit 6 is able to calculate three components Fx, Fy, Fz of a force F and three components Mx, My, Mz of a moment M from digitized electrical polarization charges Qx to Qx’’’, Qy to Qy’’’, Qz to Qz’’’ of the eight piezoelectric force sensors) (see paragraph sections [0044]-[0050]). In view of the teaching of Sonderegger 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the evaluation unit in order to resolve the measured force signals into their respective force components. 
Regarding claim 2, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the piezoelements are geometrically arranged such that there is no mirror axis or no point of symmetry in terms of their respective position relative one another in a projection onto the plane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have geometrically arranged the piezoelements such that there is no mirror axis or no point of symmetry, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)). 
Regarding claim 3, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the piezoelements are geometrically arranged such that at least two piezoelements have a different radial distance from the rotational axis or that two circular sectors around the rotational axis span a different angle between two respective piezoelements. However, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have geometrically arranged the piezoelements such that at least two piezoelements have a different radial distance from the rotational axis, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 4, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the signal processing device is further configured to decompose the measurement signals into components contributing to the respective parameters to be determined.  
Regarding the signal processing device, Sonderegger 2 teaches that the signal processing device is further configured to decompose the measurement signals into components contributing to the respective parameters to be determined (i.e., the electronics components of the evaluation unit 6 include at least one charge amplifier. The evaluation unit 6 is able to calculate three components Fx, Fy, Fz of a force F and three components Mx, My, Mz of a moment M from digitized electrical polarization charges Qx to Qx’’’, Qy to Qy’’’, Qz to Qz’’’ of the eight piezoelectric force sensors) (see paragraph sections [0044]-[0050]). In view of the teaching of Sonderegger 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the evaluation unit in order to resolve the measured force signals into their respective force components.
Regarding claim 5, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the signal processing device is further configured to account for a contribution of individual piezoelements to different force components and torque components.  
Regarding the signal processing device, Sonderegger 2 teaches that the signal processing device is further configured to account for a contribution of individual piezoelements to different force components and torque components (i.e., the electronics components of the evaluation unit 6 include at least one charge amplifier. The evaluation unit 6 is able to calculate three components Fx, Fy, Fz of a force F and three components Mx, My, Mz of a moment M from digitized electrical polarization charges Qx to Qx’’’, Qy to Qy’’’, Qz to Qz’’’ of the eight piezoelectric force sensors) (see paragraph sections [0044]-[0050]). In view of the teaching of Sonderegger 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the evaluation unit in order to resolve the measured force signals into their respective force components.
Regarding claim 6, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the signal processing device is configured to determine the force or torque on the torque-transmitting shaft by means of decomposition of the respective preferred directions of the piezoelements, the measurement signals or the forces measured by the individual piezoelements in at least two components, wherein respective parallel components are added together.  
Regarding the signal processing device, Sonderegger 2 teaches that the signal processing device is configured to determine the force or torque on the torque-transmitting shaft by means of decomposition of the respective preferred directions of the piezoelements (i.e., the electronics components of the evaluation unit 6 include at least one charge amplifier. The evaluation unit 6 is able to calculate three components Fx, Fy, Fz of a force F and three components Mx, My, Mz of a moment M from digitized electrical polarization charges Qx to Qx’’’, Qy to Qy’’’, Qz to Qz’’’ of the eight piezoelectric force sensors) (see paragraph sections [0044]-[0050]), the measurement signals or the forces measured by the individual piezoelements in at least two components, wherein respective parallel components are added together. In view of the teaching of Sonderegger 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the evaluation unit in order to resolve the measured force signals into their respective force components.
Regarding claim 7, Sonderegger teaches that measurement signals from all the piezoelements having a respective preferred direction lying parallel to the rotational axis or in the plane are used to determine the force (i.e., the measuring elements 6, 7 consist of pressure or Z force elements 6 or shear force elements 7, so that Z, X, or Y forces or M moments can be measured, according to the orientation of the sensitivity axes of the crystals) (see Column 2, line 61, to Column 3, line 3) or the torque.  
Regarding claim 8, Sonderegger teaches that the plane is oriented at least substantially perpendicular to the  rotational axis of the shaft (see Fig. 10).  
Regarding claim 9, Sonderegger teaches that an area of the piezoelements over which the force is introduced lies at least substantially parallel to the plane (see Fig. 10).  
Regarding claim 11, Sonderegger teaches a further piezoelement with a preferred direction not oriented parallel to the plane is arranged adjacent to each piezoelement in a direction of the rotational axis of the shaft, wherein the piezoelements form pairs with the respective adjacently arranged further piezoelement, wherein the force of the force flow acts on the pairs (i.e., one of the disk shaped measuring elements 6) (see Fig. 10).
Regarding claim 12, Sonderegger teaches a fixing device, wherein the fixing device supports the piezoelements and positions them relative to each other (i.e., disk 14) (see Fig. 10). 
Regarding claim 13, Sonderegger as modified by Sonderegger 2 as disclosed above does not directly or explicitly teach that the piezoelements are unevenly distributed about the rotational axis. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have unevenly distributed the piezoelements about the rotational axis, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)). 
Regarding claim 14, Sonderegger teaches that all the piezoelements or pairs within a defined circular sector about the rotational axis are arranged at an approximate angle α of < 300o (see Fig. 10)
Regarding claim 15, Sonderegger teaches that the shaft is supported by a bearing apparatus (i.e., tool carrier shaft 4) (see Fig. 9), an output or input shaft of which is formed by the torque-transmitting shaft (i.e., driving shaft 2) (see Fig. 9), 
wherein a fixing device (i.e., disk 14) (see Fig. 9-10) supports the piezoelements or pairs within a predefined circular sector about the rotational axis and is designed such that a force, is measurable between the bearing apparatus and a supporting apparatus for supporting the bearing apparatus via the piezoelements.  
Regarding claim 16, Sonderegger teaches that the fixing device is further designed such that the force can be introduced parallel to end faces of the piezoelements or pairs by way of a non-positive connection (i.e., the measuring elements 6, 7 consist of pressure or Z force elements 6 or shear force elements 7, so that Z, X, or Y forces or M moments can be measured, according to the orientation of the sensitivity axes of the crystals) (see Column 2, line 61, to Column 3, line 3).
Regarding claim 17, Sonderegger teaches to measure forces acting both tangential to a rotational direction of the shaft, which contribute to the torque, as well as transverse forces, which act perpendicular to the rotational direction of the shaft (i.e., the measuring elements 6, 7 consist of pressure or Z force elements 6 or shear force elements 7, so that Z, X, or Y forces or M moments can be measured, according to the orientation of the sensitivity axes of the crystals) (see Column 2, line 61, to Column 3, line 3).  
Regarding claim 23, Sonderegger teaches a method for determining a torque applied to a shaft or a force applied to the shaft by means of a measuring system (i.e., an interposed sensor having an annular form 1, built into a driving shaft 2 of a boring machine and measurement of the axial force Z and driving moment M is required) (see Fig. 4) comprising at least three piezoelements (i.e., interposer sensor consists of a metal disk 14 in which a number of disk-shaped measuring elements 6 and 7 are spaced around the circumference) (see Fig. 10), each having a preferred direction (i.e., quartz plates can be loaded in both compression and shear, depending on the crystal cut, the measuring elements 6, 7 consist of pressure or Z force elements 6 or shear force elements 7, so that Z, X, or Y forces or M moments can be measured, according to the orientation of the sensitivity axes of the crystals) (see Column 2, line 61, to Column 3, line 3) and each arranged at different positions about a rotational axis of the shaft in a force flow transmitted via the shaft such that a force of the force flow acts on the piezoelements (i.e., the interposed sensor 1 is clamped by preload bolt 3 between driving shaft 2 and tool carrier shaft 4. Both the force components X, Y, Z and the drive moments M are transmitted to the interposed sensor 1) (see Fig. 4); but does not explicitly teach that torques or forces are determined by means of a system of equations for force components and torque components on the basis of measurement signals of the individual piezoelements.  
Regarding the system of equations, Sonderegger 2 teaches that torques or forces are determined by means of a system of equations for force components and torque components on the basis of measurement signals of the individual piezoelements (i.e., the electronics components of the evaluation unit 6 include at least one charge amplifier. The evaluation unit 6 is able to calculate three components Fx, Fy, Fz of a force F and three components Mx, My, Mz of a moment M from digitized electrical polarization charges Qx to Qx’’’, Qy to Qy’’’, Qz to Qz’’’ of the eight piezoelectric force sensors) (see paragraph sections [0044]-[0050]). In view of the teaching of Sonderegger 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the evaluation unit in order to resolve the measured force signals into their respective force components.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al (U.S. Pat. No. 5,329,823) (hereafter Sonderegger) in view of Sonderegger et al. (Pub. No. US 2019/0242768) (hereafter Sonderegger 2) and in further view of Bohringer et al. (U.S. pat. No. 4,186,596) (hereafter Bohringer)
Regarding claim 10, Sonderegger teaches that the piezoelements form a main direct force relative to the force flow (see Fig. 10); but does not explicitly teach that a force shunt takes in less than 10% of the force of the force flow. 
Regarding the force shunt, Sonderegger as modified by Sonderegger as disclosed above does not directly or explicitly teach the force shunt. However, Bohringer teaches that force shunt takes in less than 10% of the force of the force flow (i.e., all torque shunt connections should be eliminated, such as torque shunts by way of bearing supports for the driving axle or the cardan shaft and the differential gear are therewith eliminated) (see Column 1, line 22, to Column 2, line 67). In view of the teaching of Bohringer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have realized that the minimizing the shunt force is highly desireable because it would improve the measurement accuracy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855